NUMBER 13-08-00322-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE ASSET PROTECTION & SECURITY SERVICES, L.P.



On Petition for Writ of Mandamus. 



MEMORANDUM OPINION

Before Justices Yañez, Rodriguez, and Vela

Per Curiam Memorandum Opinion


	Relator, Asset Protection & Security Services, L.P., filed a petition for writ of
mandamus in the above cause arguing that the trial court abused its discretion in denying
relator's motion to compel arbitration.  On May 22, 2008, this Court requested a response
from Juan Martinez, III, the real party in interest, and said response was duly filed on July
7, 2007.  
	The Court, having examined and fully considered the petition for writ of mandamus
and response thereto, is of the opinion that relator has not shown itself entitled to the relief
sought.  Accordingly, the petition for writ of mandamus is DENIED.  See Tex. R. App. P.
52.8(a). 
 
								PER CURIAM

Memorandum Opinion delivered and 
filed this 18th day of July, 2008.